Citation Nr: 1431651	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-08 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel











INTRODUCTION

The Veteran had active duty service from July 2003 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the Philadelphia, Pennsylvania RO granted the Veteran's claim for service connection for a TBI and assigned an initial 10 percent rating.  A July 2010 rating decision then continued this assigned rating.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2011.

The Board notes that the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Pennsylvania Department of Military Affairs as his power of attorney (POA) in October 2012.  In a January 2014, the Pennsylvania Department of Military Affairs revoked their representation of the Veteran.  To date, the Veteran has not appointed a new POA.

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with this claim.  A review of the documents in Virtual VA and VBMS reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In his February 2011 substantive appeal, the Veteran indicated that he desired a Board hearing at the RO.  A January 2014 letter informed him that a Board video-conference hearing was scheduled for February 2014.  Later in January 2014, the Veteran indicated that he did not desire a video-conference rather wished to have an in-person (Travel Board) hearing.   Although this letter was date-stamped in January 2014, it was not associated with the Veteran's claims file until sometime after March 2014.  The Board also notes that the Veteran is currently incarcerated and the date of his release is not clear from the current record.  However, an October 2012 Department of Corrections psychological evaluation indicates that the Veteran had been incarcerated with a two to four year sentence and other documentation indicates that his confinement began in July 2012.  Such documents suggest that he could, potentially, be released in near future.

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA regulations provide that a veteran is entitled to a hearing if one is requested.  See C.F.R. § 20.700(a) (2013).  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").   Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."   38 C.F.R. § 20.700(e).

In light of the Veteran's most recent statements, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  The Board notes that VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a veteran so that VA can provide him the necessary hearing at the closest RO.  In addition, when a veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j).  VA is required to provide the Veteran with another opportunity for a hearing and alternatively, a representative may present witnesses and evidence on his behalf.  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

To ensure that due process requirements are met, the AOJ should give the Veteran the opportunity to clarify his incarceration status, and to proceed with the appropriate action for scheduling a hearing following such clarification.

Moreover, the Veteran submitted additional evidence in support of his appeal in October 2013, namely private treatment records dated through June 2013.  This evidence has not been considered by the AOJ.  The Board contacted the Veteran in May 2014 to inquire as to whether initial AOJ consideration of this evidence was be waived.  No response to this inquiry has been received.  Under these circumstances, the Board has no choice but to find that the claim on appeal must be remanded for the AOJ to consider the additional evidence in the first instance, and to issue an supplemental statement of the case reflecting such consideration.   See 38 C.F.R.      § 20.1304. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the Veteran to clarify whether he continues to be incarcerated and if so, his anticipated release date. 

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the AOJ should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal. 

(a) If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a Travel Board hearing at the earliest available opportunity.  The AOJ should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013). 

(b) If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the RO. 

The AOJ should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette). Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran would appoint a representative who then could attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  The Veteran should be notified of the time and place to report for the hearing. 

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file. 

3.  If the requested hearing is conducted, the claims file should be returned to the Board in accordance with current appellate procedures.  If such hearing is not conducted, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations (to include consideration of all evidence received since the issuance of the February 2011 statement of the case), and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

